 



Exhibit 10.18
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”), amended and restated
effective January 1, 2008 by and between The Lubrizol Corporation, an Ohio
corporation (the “Company”), and _________ (the “Executive”);
WITNESSETH:
     WHEREAS, the Executive is a senior executive of the Company and has made
and is expected to continue to make major contributions to the profitability,
growth and financial strength of the Company;
     WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management in the event of a Change in Control and desires to
establish certain minimum compensation rights of its key senior executive
officers, including the Executive, applicable in the event of a Change in
Control;
     WHEREAS, the Company wishes to ensure that it’s senior executives are not
practically disabled from discharging their duties upon a Change in Control;
     WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits which the Executive could reasonably expect to receive
from the Company absent a Change in Control and, accordingly, although effective
and binding as of the date hereof, this Agreement shall become operative only
upon the occurrence of a Change in Control; and
     WHEREAS, the Executive is willing to render services to the Company on the
terms and subject to the conditions set forth in this Agreement;
     NOW, THEREFORE, the Company and the Executive agree as follows:
1. Operation of Agreement
(a) This Agreement shall be effective and binding immediately upon its
execution, but, anything in this Agreement to the contrary notwithstanding, this
Agreement shall not be operative unless and until there shall have occurred a
Change in Control. For purposes of this Agreement, a “Change in Control” shall
have occurred if at any time during the Term (as that term is hereafter defined)
any of the following events shall occur:

  (i)   The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company.

  (ii)   The date any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or person) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.

1 of 14



--------------------------------------------------------------------------------



 



  (iii)   The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

  (iv)   The date that any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
the acquisition or acquisitions.

(b) Upon the occurrence of a Change in Control at any time during the Term, this
Agreement shall become immediately operative.
(c) The period during which this Agreement shall be in effect (the “Term”) shall
commence as of the date hereof and shall expire as of the later of (i) the close
of business on December 31, 2013 or (ii) if there has been a Change in Control,
the expiration of the Period of Employment (as that term is hereinafter
defined); provided, however, that (A) commencing on January 1, 2009 and each
January 1 thereafter, the term of this Agreement shall automatically be extended
for an additional year unless, not later than September 30 of the immediately
preceding year, the Company or the Executive shall have given notice that it or
he, as the case may be, does not wish to have the Term extended and (B) subject
to Section 10 hereof, if, prior to a Change in Control, the Executive ceases for
any reason to be an employee of the Company and any Subsidiary, thereupon the
Term shall be deemed to have expired and this Agreement shall immediately
terminate and be of no further effect.
2. Employment; Period of Employment
(a) Subject to the terms and conditions of this Agreement, upon the occurrence
of a Change in Control, the Company shall continue the Executive in its employ
and the Executive shall remain in the employ of the Company and/or a Subsidiary,
as the case may be, for the period set forth in Section 2(b) hereof (the “Period
of Employment”), in the position and with substantially the same duties and
responsibilities that he had immediately prior to the Change in Control, or to
which the Company and the Executive may hereafter mutually agree in writing.
Throughout the Period of Employment, the Executive shall devote substantially
all of his time during normal business hours (subject to vacations, sick leave
and other absences in accordance with the policies of the Company as in effect
for senior executives immediately prior to the Change in Control) to the
business and affairs of the Company, but nothing in this Agreement shall
preclude the Executive from devoting reasonable periods of time during normal
business hours to (i) serving as a director, trustee or member of or participant
in any organization or business so long as such activity would not constitute
Competitive Activity (as that term is hereafter defined) if conducted by the
Executive after the Executive’s Termination Date (as that term is hereafter
defined), (ii) engaging in charitable and community activities, or
(iii) managing his personal investments.
(b) The Period of Employment shall commence on the date of an occurrence of a
Change in Control and, subject only to the provisions of Section 4 hereof, shall
continue until the earliest of (i) the expiration of the third anniversary of
the occurrence of the Change in Control, (ii) the Executive’s death, (iii) the
cessation of active employment by reason of the Executive’s disability and the
actual receipt of disability benefits in accordance with Section 4(a)(ii), or
(iv) the Executive’s attainment of age 65; provided, however, that commencing on
each anniversary

2 of 14



--------------------------------------------------------------------------------



 



of the Change of Control, the Period of Employment shall automatically be
extended for an additional year unless, not later than 90 calendar days prior to
such anniversary date, either the Company or the Executive shall have given
written notice to the other that the Period of Employment shall not be so
extended.
3. Compensation During Period of Employment
(a) Upon the occurrence of a Change in Control, the Executive shall receive
during the Period of Employment (i) annual base salary at a rate not less than
the Executive’s annual fixed or base compensation (payable monthly or otherwise
as in effect for senior executives of the Company immediately prior to the
occurrence of a Change in Control) or such higher rate as may be determined from
time to time by the Board or the Compensation Committee thereof (which base
salary at such rate is herein referred to as “Base Pay,” and one year’s worth of
such Base Pay is herein referred to as the “Annual Base Pay Amount”) and (ii) an
annual amount (the “Annual Incentive Pay Amount”) equal to not less than the
highest aggregate annual bonus, incentive or other payments of cash compensation
in addition to the amounts referred to in clause (i) above made or to be made in
regard to services rendered in any calendar year during the three calendar years
immediately preceding the year in which the Change in Control occurred pursuant
to any annual bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company or any successor thereto providing benefits at least as
great as the benefits payable thereunder prior to a Change in Control
(“Incentive Pay”) payable in accordance with the terms of any such program;
provided, however, that (A) with the prior written consent of the Executive,
nothing herein shall preclude a change in the mix between Base Pay and Incentive
Pay so long as that the aggregate cash compensation received by the Executive in
any one calendar year is not reduced in connection therewith or as a result
thereof, (B) in no event shall any increase in the Executive’s aggregate cash
compensation or any portion thereof in any way diminish any other obligation of
the Company under this Agreement, and (C) no duplicate payment hereunder will be
made in respect of any amount actually paid to the Executive pursuant to any
such agreement, policy, plan, program or arrangement.
(b) For his service pursuant to Section 2(a) hereof during the Period of
Employment the Executive shall be a full participant in, and shall be entitled
to the perquisites, benefits and service credit for benefits as provided under,
any and all employee retirement income and welfare benefit policies, plans,
programs or arrangements in which senior executives of the Company participate,
including without limitation any stock option, stock purchase, stock
appreciation, savings, pension, supplemental executive retirement or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group and/or executive life, health, medical/ hospital or other
insurance (whether funded by actual insurance or self-insured by the Company),
disability, salary continuation, expense reimbursement and other employee
benefit policies, plans, programs or arrangements that may now exist or any
equivalent successor policies, plans, programs or arrangements that may be
adopted hereafter by the Company providing perquisites, benefits and service
credit for benefits at least as great as are payable thereunder prior to a
Change in Control (collectively, “Employee Benefits”); provided, however, that
except as expressly provided in, and subject to the terms of, Section 3(a)
hereof, the Executive’s rights thereunder shall be governed by the terms thereof
and shall not be enlarged hereunder or otherwise affected hereby. If and to the
extent such perquisites, benefits or service credit for benefits are not payable
or provided under any such policy, plan, program or arrangement as a result of
the amendment or termination thereof, then the Company shall itself pay or
provide therefor. Nothing in this Agreement shall preclude improvement or
enhancement of any such Employee Benefits, provided that no such improvement
shall in any way diminish any other obligation of the Company under this
Agreement.

3 of 14



--------------------------------------------------------------------------------



 



4. Separation From Service Following a Change in Control
(a) In the event of the occurrence of a Change in Control, the Executive may be
separated from service by the Company during the Period of Employment and the
Executive shall not be entitled to the benefits provided by Sections 5 and 6
hereof only upon the occurrence of one or more of the following events:
(i) The Executive’s death;
(ii) If the Executive shall become permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for senior executives of the Company immediately prior
to the Change in Control; or
(iii) The Executive’s attainment of age 65;
(iv) “Cause”, which for purposes of this Agreement shall mean that, prior to any
separation from service pursuant to Section 4(b) hereof, the Executive shall
have committed:
(A) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company and/or any
Subsidiary;
(B) intentional wrongful damage to property of the Company and/or any
Subsidiary;
(C) intentional wrongful disclosure of secret processes or confidential
information of the Company and/or any Subsidiary; or
(D) intentional wrongful engagement in any Competitive Activity;
and any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act, or failure to act, on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been separated from service
for “Cause” hereunder unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
had committed an act set forth above in Section 4(a)(iv) and specifying the
particulars thereof in detail. Nothing herein shall limit the right of the
Executive or his beneficiaries to contest the validity or propriety of any such
determination.
(b) In the event of the occurrence of a Change in Control, this Agreement may be
terminated by the Executive during the Period of Employment with the right to
severance compensation as provided in Sections 5 and 6 hereof upon the
occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as hereinabove

4 of 14



--------------------------------------------------------------------------------



 



provided, for such termination exists or has occurred, including without
limitation other employment):
(i) Any separation from service of the Executive by the Company prior to the
date upon which the Executive shall have attained age 65, which separation from
service shall be for any reason other than for Cause or as a result of the death
of the Executive or by reason of the Executive’s disability and the actual
receipt of disability benefits in accordance with Section 4(a)(ii) hereof; or
(ii) Separation from service by the Executive of his employment with the Company
and any Subsidiary within three years after the Change in Control upon the
occurrence of any of the following events:
(A) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or a Subsidiary, as the case may be, which the Executive
held immediately prior to a Change in Control, or the removal of the Executive
as a Director of the Company (or any successor thereto) if the Executive shall
have been a Director of the Company immediately prior to the Change in Control;
(B) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control, a reduction in the aggregate of the Executive’s Base Pay and
Incentive Pay received from the Company and any Subsidiary, or the termination
or denial of the Executive’s rights to Employee Benefits as herein provided, any
of which is not remedied within 10 calendar days after receipt by the Company of
written notice from the Executive of such change, reduction or termination, as
the case may be;
(C) A determination by the Executive made in good faith that as a result of a
Change in Control and a change in circumstances thereafter significantly
affecting his position, including without limitation a change in the scope of
the business or other activities for which he was responsible immediately prior
to a Change in Control, he has been rendered substantially unable to carry out,
has been substantially hindered in the performance of, or has suffered a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;
(D) The liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement pursuant to Section 12 hereof;
(E) The Company shall relocate its principal executive offices, or require the
Executive to have his principal location of work changed, to any location which
is in excess of 25 miles from the location thereof immediately prior to the
Change of Control or to travel away from his office in the course of discharging
his

5 of 14



--------------------------------------------------------------------------------



 



responsibilities or duties hereunder significantly more (in terms of either
consecutive days or aggregate days in any calendar year) than was required of
him prior to the Change of Control without, in either case, his prior written
consent; or
(F) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto.
(iii) Separation from service by the Executive with the Company and any
Subsidiary, for any reason or for no reason, at any time during the 90 day
period commencing on the first anniversary of the Change in Control, provided
that the Executive remains employed by the Company up to the date of that
separation from service by the Executive.
(c) A separation from service by the Company pursuant to Section 4(a) hereof or
by the Executive pursuant to Section 4(b) hereof shall not affect any rights
which the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits (except as provided in
Section 5(a)(v) hereof), which rights shall be governed by the terms thereof. If
this Agreement or the employment of the Executive is terminated under
circumstances in which the Executive is not entitled to any payments under
Sections 3, 5 or 6 hereof, the Executive shall have no further obligation or
liability to the Company hereunder with respect to his prior or any future
employment by the Company.
5. Severance Compensation
(a) If, following the occurrence of a Change in Control, the Executive is
separated from service by the Company during the Period of Employment other than
pursuant to Section 4(a) hereof, or if the Executive shall separate from service
pursuant to Section 4(b) hereof (“Termination Date”), the Company shall continue
to provide the following benefits:
(i) Base Pay through the Termination Date, to the extent not previously paid to
the Executive, payable in the next normal bi-weekly pay.
(ii) Incentive Pay for any calendar year ended before the Termination Date in
the same amount that would have been payable to the Executive with respect to
that calendar year if the Executive had remained in the employ of the Company
through the end of the Period of Employment, to the extent not previously paid
to the Executive, payable in a lump sum in accordance with the terms of the
program, or if later, within 60 days after the six-month anniversary of the
Termination Date.
(iii) An amount constituting a pro rata Incentive Pay award for the partial year
ending on the Termination Date and equal to (A) the greater of (I) the Annual
Incentive Pay Amount or (II) the aggregate Incentive Pay to which the Executive
would have been entitled pursuant to this Agreement or any agreement, policy,
plan, program or arrangement referred to therein had he remained in the employ
of the Company through the end of the calendar year in which his employment is
terminated, multiplied by (B) a fraction, the numerator of which is the number
of days from January 1 of the calendar year in which the Termination Date occurs
to the Termination Date, inclusive, and the denominator of which is 365. This
amount will be paid in a lump sum within 60 days after the six-month anniversary
of the Termination Date.
(iv) In lieu of any further payments to the Executive for periods subsequent to
the Termination Date, but without affecting the rights of the Executive referred
to in Section 5(b) hereof, a lump sum payment (the “Severance Payment”) in an
amount equal to 3

6 of 14



--------------------------------------------------------------------------------



 



times the sum of (A) the Annual Base Pay Amount (at the highest rate in effect
for any period prior to the Termination Date), plus (B) the Annual Incentive Pay
Amount. This amount will be paid within 60 days after the six-month anniversary
of the Termination Date.
(v) For the period commencing on the Termination Date and ending on the third
anniversary of the Termination Date (the “Benefit Continuation Period”), the
Company shall arrange to provide the Executive with Employee Benefits that are
welfare benefits, but not stock option, stock purchase, stock appreciation, or
similar compensatory benefits, substantially similar to those which the
Executive was receiving or entitled to receive immediately prior to the
Termination Date (and if and to the extent that such benefits shall not or
cannot be paid or provided under any policy, plan, program or arrangement of the
Company or any Subsidiary, as the case may be, then the Company shall itself pay
or provide for the payment to the Executive, his dependents and beneficiaries,
such Employee Benefits). Without otherwise limiting the purposes or effect of
Section 7 hereof, Employee Benefits otherwise receivable by the Executive
pursuant to the first sentence of this Section 5(a)(v) shall be reduced to the
extent comparable welfare benefits are actually received by the Executive from
another employer during the Benefit Continuation Period, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company.
(vi) An amount equal to the sum of (A) excess of (I) the actuarial equivalent of
the benefit under the Company’s qualified defined benefit retirement plan (the
“Retirement Plan”) (utilizing actuarial assumptions no less favorable to the
Executive than those in effect under the Retirement Plan immediately prior to
the Change in Control) and any excess or supplemental defined benefit retirement
plan in which the Executive participates (collectively, the “SERP”) that the
Executive would receive if the Executive’s employment continued for three years
after the Termination Date, assuming for this purpose that (a) all accrued
benefits are fully vested, (b) the Executive’s age is increased by the number of
years that the Executive is deemed to be so employed, and (c) the Executive’s
compensation in each of the three years is that required by Section 5(a)(v),
over (II) the actuarial equivalent of the Executive’s actual benefit (paid or
payable), if any, under the Retirement Plan and the SERP as of the Termination
Date and (B) an amount equal to the sum of the Company matching and profit
sharing contributions under the Company’s qualified defined contribution plans
and any excess or supplemental defined contributions plans in which the
Executive participates that the Executive would receive if the Executive’s
employment continued for three years after the Termination Date, assuming for
this purpose that (w) the Company’s matching and profit sharing contributions
under the Company’s qualified defined contribution plan are equal to the most
recent such contributions made by the Company prior to the Change in Control,
(x) the Executive’s benefits under such plans are fully vested and (y) a
7 percent annual interest rate is applied to the first and second year’s worth
of such contributions. This amount will be paid in a lump sum within 60 days
after the six-month anniversary of the Termination Date.
The amount of in-kind benefits provided during the Executive’s taxable year does
not affect the in-kind benefits provided in any other taxable year. The right to
in-kind benefits is not subject to liquidation or exchange for another benefit.
(b) There shall be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payment to or benefit for the Executive provided
for in this Agreement, except as expressly provided in Section 5(a)(v) hereof.

7 of 14



--------------------------------------------------------------------------------



 



(c) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment required to be made hereunder on a timely
basis, the Company shall include with such late payment interest on the amount
thereof at an annualized rate of interest equal to the then-applicable discount
rate required to be utilized for purposes of Section 280G of the Code or any
successor provision thereto, or if no such rate is so required to be used, a
rate equal to the then applicable interest rate prescribed by the Pension
Benefit Guarantee Corporation for benefit valuations in connection with
non-multiemployer pension plan terminations assuming the immediate commencement
of benefit payments.
(e) Notwithstanding any other provision hereof, the parties’ respective rights
and obligations under this Section 5 will survive any termination or expiration
of this Agreement or the termination of the Executive’s employment for any
reason whatsoever.
6. Certain Additional Payments by the Company
(a) Anything in this Agreement to the contrary notwithstanding, in the event
that this Agreement shall become operative and it shall be determined (as
hereafter provided) that any payment or distribution by the Company or any of
its affiliates to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing
(individually and collectively a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) by
reason of being considered “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code (or any successor
provision thereto), or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment or payments (individually and
collectively, a “Gross-Up Payment”). The Gross-Up Payment shall be in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
(b) Subject to the provisions of Section 6(e) hereof, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Executive in
his sole discretion. The Executive shall direct the Accounting Firm to submit
its determination and detailed supporting calculations to both the Company and
the Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company shall pay the required Gross-Up Payment to the
Executive in a lump sum by the later of six months after the Termination Date or
the end of Executive’s taxable year next following the Executive’s taxable year
in which Executive remits the related taxes. The federal tax returns filed by
the Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall, at the same time as it makes such determination,
furnish the Company and the Executive an opinion that the Executive has
substantial authority not to report any Excise Tax on his federal income tax
return. As a result of the uncertainty in the application of

8 of 14



--------------------------------------------------------------------------------



 



Section 4999 of the Code (or any successor provision thereto) at the time of any
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Section 6(e) hereof and the Executive thereafter is required to make a
payment of any Excise Tax, the Executive shall direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and the
Executive as promptly as possible. Any such Underpayment shall be promptly paid
by the Company in a lump sum to, or for the benefit of, the Executive by the end
of Executive’s taxable year following the Executive’s taxable year in which the
Executive remits the taxes.
(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 6(b) hereof.
(d) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 6(b) hereof
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within 5 business days after receipt from the Executive of a
statement therefor and reasonable evidence of his payment thereof. The amount of
expenses eligible for reimbursement or in-kind benefits provided during the
Executive’s taxable year will not affect the expenses eligible for reimbursement
or in-kind benefits to be provided, in any other taxable year. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(e) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as promptly as
practicable but no later than 10 business days after the Executive actually
receives notice of such claim and the Executive shall further apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by the Executive). The
Executive shall not pay such claim prior to the earlier of (i) the expiration of
the 30-calendar-day period following the date on which he gives such notice to
the Company and (ii) the date that any payment of amount with respect to such
claim is due. If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify

9 of 14



--------------------------------------------------------------------------------



 



and hold harmless the Executive on an after-tax basis, for and against any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limiting the foregoing provisions of this Section 6(e), the Company
shall control all proceedings taken in connection with the contest of any claim
contemplated by this Section 6(e) and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim (provided, however, that the
Executive may participate therein at his own cost and expense) and may, at its
option, either direct the Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay the tax claimed and sue for a refund, the Company shall advance
the amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority. Payment
hereunder will be made by the end of the Executive’s taxable year following the
Executive’s taxable year in which taxes that are subject to audit or litigation
are remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are remitted, the end of the Executive’s taxable year
following the Executive’s taxable year in which the audit is completed or there
is a final and nonappealable settlement or other resolution of the litigation.
(f) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6(e) hereof, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 6(e) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 6(e) hereof, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial or refund prior to the expiration of 30 calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to this Section 6.
7. No Mitigation Obligation
The Company hereby acknowledges that it will be difficult, and may be
impossible, for the Executive to find reasonably comparable employment following
the Termination Date and that the noncompetition covenant contained in Section 8
hereof will further limit the employment opportunities for the Executive. In
addition, the Company acknowledges that its severance pay plans applicable in
general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the parties
hereto expressly agree that the payment of the severance compensation by the
company to the Executive in accordance with the terms of this Agreement will be
liquidated damages, and that the Executive shall not be required to mitigate the
amount of any payment provided for in this

10 of 14



--------------------------------------------------------------------------------



 



Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise, except as expressly provided in
Section 5(a)(v) hereof.
8. Competitive Activity
During a period ending one year following the Termination Date, if the Executive
shall have received or shall be receiving benefits under Section 5 hereof and,
if applicable, Section 6 hereof, the Executive shall not, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, engage in any Competitive Activity. For purposes of this Agreement,
the term “Competitive Activity” shall mean the Executive’s participation,
without the written consent of an officer of the Company, in the management of
any business enterprise if such enterprise engages in substantial and direct
competition with the Company and such enterprise’s sales of any product or
service competitive with any product or service of the Company amounted to 25%
of such enterprise’s net sales for its most recently completed fiscal year and
if the Company’s net sales of said product or service amounted to 25% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” shall not include (i) the mere ownership of securities in any such
enterprise and exercise of rights appurtenant thereto or (ii) participation in
management of any such enterprise other than in connection with the competitive
operations of such enterprise.
9. Legal Fees and Expenses
(a) It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the enforcement or defense
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Executive hereunder. Accordingly, if it should
appear to the Executive that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, the Company irrevocably
authorizes the Executive from time to time to retain counsel of his choice, at
the expense of the Company as hereafter provided, to represent the Executive in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company shall pay or cause to be paid and shall be solely
responsible for any and all attorneys’ and related fees and expenses incurred by
the Executive in connection with any of the foregoing. The amount of expenses
eligible for reimbursement or in-kind benefits provided during the Executive’s
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits to be provided, in any other taxable year. The right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
(b) Without limiting the generality or effect of Section 9(a) hereof, in order
to ensure the benefits intended to be provided to the Executive under Section
9(a) hereof, the Company will

11 of 14



--------------------------------------------------------------------------------



 



promptly use its best efforts to secure an irrevocable standby letter of credit
(the “Letter of Credit”), issued by National City Bank or another bank having
combined capital and surplus in excess of $500 million (the “Bank”) for the
benefit of the Executive and certain other of the officers of the Company and
providing that the fees and expenses of counsel selected from time to time by
the Executive pursuant to this Section 9 shall be paid, or reimbursed to the
Executive if paid by the Executive, on a regular, periodic basis upon
presentation by the Executive to the Bank of a statement or statements prepared
by such counsel in accordance with its customary practices. The Company shall
pay all amounts and take all action necessary to maintain the Letter of Credit
during the Period of Employment and for 2 years thereafter and if,
notwithstanding the Company’s complete discharge of such obligations, such
Letter of Credit shall be terminated or not renewed, the Company shall obtain a
replacement irrevocable clean letter of credit drawn upon a commercial bank
selected by the Company and reasonably acceptable to the Executive, upon
substantially the same terms and conditions as contained in the Letter of
Credit, or any similar arrangement which, in any case, assures the Executive the
benefits of this Agreement without incurring any cost or expense in connection
therewith.
(c) Notwithstanding any other provision hereof, the parties’ respective rights
and obligations under this Section 9 will survive any termination or expiration
of this Agreement or the termination of the Executive’s employment for any
reason whatsoever.
10. Employment Rights
Nothing expressed or implied in this Agreement shall create any right or duty on
the part of the Company or the Executive to have the Executive remain in the
employment of the Company prior to any Change in Control; provided, however,
that any termination of employment of the Executive or the removal of the
Executive from his office or position in the Company or any Subsidiary following
the commencement of any discussion with a third person that ultimately results
in a Change in Control shall be deemed to be a termination or removal of the
Executive after a Change in Control for purposes of this Agreement.
11. Withholding of Taxes
The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.
12. Successors and Binding Agreement
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but shall not otherwise be assignable, transferable
or delegable by the Company.
(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

12 of 14



--------------------------------------------------------------------------------



 



(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and 12(b) hereof. Without limiting the generality of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 12(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
(d) The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.
13. Notice
For all purposes of this Agreement, all communications including without
limitation notices, consents, requests or approvals, provided for herein shall
be in writing and shall be deemed to have been duly given when delivered or 5
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company (to
the attention of the Secretary of the Company) at its principal executive office
and to the Executive at his principal residence, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
14. Governing Law
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.
15. Validity
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or circumstances shall not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.
16. Miscellaneous
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

13 of 14



--------------------------------------------------------------------------------



 



17. Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same agreement.
18. Prior Agreement
This Agreement amends and restates the Agreement, dated as of _________ (the
“Prior Agreement”), between the Company and the Executive, which Prior
Agreement, shall, without further action, be superseded as of the date hereof.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

              EXECUTIVE       THE LUBRIZOL CORPORATION
 
           
 
      By:    
 
           
 
          Chairman, President and
 
          Chief Executive Officer

14 of 14